DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Chong, (US2018/0351039) in view of Robin et al. (US 2016/0270176 A1) (Robin, hereafter)
Regarding claims 1-2, Chong discloses a lighting apparatus (Figure 1 comprising: a light emitting diode, the light emitting diode(100) comprising: an n-type nitride semiconductor layer (130); an active layer(140) located on the n-type nitride semiconductor layer (130); and a p-type nitride semiconductor layer (160) located on the active layer (140) (π50-π51), wherein the light emitting diode emits light having two peak wavelengths (π70);  Chong fails to explicitly disclose wherein the light emitting diode emits light that varies from yellow light to white light as a driving current varies (claims 1 and 2).
Robin discloses adjusting the power signal causes variances in the current density which leads to color changes across the diodes by changing the emission rate from one well to another within the diode to control the spectrum of light emitted thus allowing for the desired light emission to occur (π29). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lighting apparatus of Chong wherein the light emitting diode emits light that varies from yellow light to white light as a driving current varies in order to change  vary the current density thus  emit the desired spectrum as disclosed by Robin.

    PNG
    media_image1.png
    235
    512
    media_image1.png
    Greyscale

Regarding claim 3, Chong discloses (Figure 6, reproduced above) : the light emitting diode further includes a V-pit generation layer (180, trigger layer) disposed between the n-type nitride semiconductor layer (130) and the active layer (140), and a portion of the active layer (140) is formed in a V-pit of the V-pit generation layer (180).
Regarding claim 4 and claim 6, Chong as modified by Robin fails to explicitly disclose wherein: the V-pit generation layer has a thickness exceeding 450 nm, and the V-pit formed in the V-pit generation layer includes a V-pit having a width of an inlet exceeding 230 nm (claim 4) ; wherein the p-type AlxGa1-xN layer has a thickness of 100 nm or less (claim 6).
It would have been obvious to for one of ordinary skill in the art before the effective filing date to modify where the lighting apparatus of Chong wherein: the V-pit generation layer has a thickness exceeding 450 nm, and the V-pit formed in the V-pit generation layer includes a V-pit having a width of an inlet exceeding 230 nm (claim 4) ; wherein the p-type AlxGa1-xN layer has a thickness of 100 nm or less since it would have been obvious to vary the particular claimed dimensions because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Regarding claim 5, Chong discloses  wherein: the light emitting diode further includes a p-type AlxGa1-xN layer ( (150, EBL) interposed between the active layer (140) and the p-type nitride semiconductor layer (160), and a composition ratio x of Al in the p-type AlxGa1-xN layer is greater than 0 and less than 0.1 (π60).
Regarding claim 8, Chong discloses   a desk lamp  (π122) comprising the lighting apparatus of claim 1 (see rejection claim 1).
Regarding claim 9, the recitation that “ A passenger plane having a lighting apparatus therein” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory. Chong discloses a lighting apparatus (Figure 1 comprising: a light emitting diode, the light emitting diode(100) comprising: an n-type nitride semiconductor layer (130); an active layer(140) located on the n-type nitride semiconductor layer (130); and a p-type nitride semiconductor layer (160) located on the active layer (140) (π50-π51), , wherein the light emitting diode emits light having two peak wavelengths (π70);  Chong fails to explicitly disclose wherein the light emitting diode emits light that varies from yellow light to white light as a driving current varies (claims 1 and 2).Robin discloses adjusting the power signal causes variances in the current density which leads to color changes across the diodes by changing the emission rate from one well to another within the diode to control the spectrum of light emitted thus allowing for the desired light emission to occur (π29). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lighting apparatus of Chong wherein the light emitting diode emits light that varies from yellow light to white light as a driving current varies in order to vary the current density thus  emit the desired spectrum as disclosed by Robin.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Chong, (US2018/0351039) in view of Robin et al. (US 2016/0270176 A1) (Robin, hereafter) and in further view of Bergmann et al. (US20130341593 A1) (Bergmann, hereafter).
Chong as modified by Robin disclose the lighting apparatus set forth above (see rejection claim 5).  Chong as modified by Robin fail to disclose wherein the active layer has a multi-quantum well structure having a plurality of well layers  and a plurality of barrier layers , the active layer further includes one or more capping layers, each capping layer covering a well layer and interposed between the covered well layer and a barrier layer of the plurality of barrier layers, and the capping layer contains Al.

    PNG
    media_image2.png
    323
    282
    media_image2.png
    Greyscale

Bergmann discloses (Figure 3, reproduced above) active region (225) active has a multi-quantum well structure having a plurality of well layers  (220) and a plurality of barrier layers (218b, well support layers), the active layer (220) further includes one or more capping layers (218a), each capping layer covering a well layer and interposed between the covered well layer and a barrier layer of the plurality of barrier layers, and the capping layer contains Al(π43, π47).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lighting apparatus of Chong wherein the active layer has a multi-quantum well structure having a plurality of well layers  and a plurality of barrier layers , the active layer further includes one or more capping layers, each capping layer covering a well layer and interposed between the covered well layer and a barrier layer of the plurality of barrier layers, and the capping layer contains Al with the motivation being to create a highly efficient and mechanically robust light source that can cover the visible spectrum and beyond as disclosed by Bergmann.
Claims  10-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Chong, (US2018/0351039)  in view of Robin et al. (US 2016/0270176 A1) (Robin, hereafter) and in further view of Daewee (KR 10-0779945 B1).
Regarding claims  10-12, Chong discloses a  display panel(π120), comprising: a display substrate (π119, Figures 1-4) ; comprising a lighting apparatus (Figure 1 comprising: a light emitting diode, the light emitting diode(100) comprising: an n-type nitride semiconductor layer (130); an active layer(140) located on the n-type nitride semiconductor layer (130); and a p-type nitride semiconductor layer (160) located on the active layer (140) (π50-π51), wherein the light emitting diode emits light having two peak wavelengths (π70); the light emitting diode further includes a V-pit generation layer (180, trigger layer) disposed between the n-type nitride semiconductor layer (130) and the active layer (140), and a portion of the active layer (140) is formed in a V-pit of the V-pit generation layer (180).
 Chong fails to explicitly wherein: the first through the third light emitting diodes are configured to emit monochromatic light of different colors from one another (claim 10), and the fourth light emitting diode is configured to emit light that varies from yellow light to white light depending on a driving current (Claim 10 and 11).
Robin discloses adjusting the power signal causes variances in the current density which leads to color changes across the diodes by changing the emission rate from one well to another within the diode to control the spectrum of light emitted thus allowing for the desired light emission to occur (π29). 

    PNG
    media_image3.png
    285
    296
    media_image3.png
    Greyscale

Daewoo discloses a pixel (15) structure of forming in parallel (Figure 2, reproduced above) R, G, B, W pixels formation that would have been easily arranged by one of ordinary skill in the art with the fourth pixel having the structure and  capability to be moved from yellowish white to white light through current variance(page 4, line 82-line 117)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lighting apparatus of Chong wherein: the first through the third light emitting diodes are configured to emit monochromatic light of different colors from one another and the fourth light emitting diode is configured to emit light that varies from yellow light to white light depending on a driving current the motivation being to realize full color gamut as disclosed by Daewoo and to control the spectrum of light emitted thus allowing for the desired light emission to occur as disclosed by Robin.
Regarding claim 13, Chong discloses  wherein: the fourth light emitting diode further includes a p-type AlxGa1-xN layer ( (150, EBL) interposed between the active layer (140) and the p-type nitride semiconductor layer (160), and a composition ratio x of Al in the p-type AlxGa1-xN layer is greater than 0 and less than 0.1 (π60).
Regarding claim 14, Chong as modified by Robin Daewoo fails to explicitly disclose wherein the p-type AlxGa1-xN layer has a thickness of 100 nm or less (claim 6).
It would have been obvious to for one of ordinary skill in the art before the effective filing date to further modify where the lighting apparatus of Chong wherein the p-type AlxGa1-xN layer has a thickness of 100 nm or less since it would have been obvious to vary the particular claimed dimensions because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Regarding claim 19, Daewee discloses  (Figure2) the first light emitting diode through the third light emitting diode are configured to emit red light, green light, and blue light, respectively, and the fourth light emitting diode is configured to emit white light.; the reason being the same as recited in claim 1.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Chong, (US2018/0351039) in view of Robin et al. (US 2016/0270176 A1) (Robin, hereafter) in view of Daewee (KR 10-0779945 B1)  and in further view of Bergmann et al. (US20130341593 A1) (Bergmann, hereafter).
Chong as modified by Robin and Daewee disclose the lighting apparatus set forth above (see rejection claim 12).  Chong as modified by Robin fail to disclose wherein the active layer has a multi-quantum well structure having a plurality of well layers  and a plurality of barrier layers , the active layer further includes one or more capping layers, each capping layer covering a well layer and interposed between the covered well layer and a barrier layer of the plurality of barrier layers, and the capping layer contains Al.

    PNG
    media_image2.png
    323
    282
    media_image2.png
    Greyscale

Bergmann discloses (Figure 3, reproduced above) active region (225) active has a multi-quantum well structure having a plurality of well layers  (220) and a plurality of barrier layers (218b, well support layers), the active layer (220) further includes one or more capping layers (218a), each capping layer covering a well layer and interposed between the covered well layer and a barrier layer of the plurality of barrier layers, and the capping layer contains Al(π43, π47).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the lighting apparatus of Chong wherein the active layer has a multi-quantum well structure having a plurality of well layers  and a plurality of barrier layers , the active layer further includes one or more capping layers, each capping layer covering a well layer and interposed between the covered well layer and a barrier layer of the plurality of barrier layers, and the capping layer contains Al with the motivation being to create a highly efficient and mechanically robust light source that can cover the visible spectrum and beyond as disclosed by Bergmann.
Claims  16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Bang et al. (US 20190244938)  (Bang hereafter)  in view of  Daewee (KR 10-0779945 B1).
Regarding claims 16 and 19,  Bang (Figure 18-23 and corresponding text) (PART FIGURE 1 AND FIGURE 18B REPRODUCED BELOW) discloses a plurality of micro LED modules (120 OR 220) arranged on the display substrate(110), wherein: each of the micro LED modules (120) includes a transparent substrate (no number), and the first light emitting diodes through the third light emitting diode arranged on the transparent substrate (210) (mesh film transparent) (π65); , wherein the first light emitting diode through the  third light emitting diode are arranged in a line one the transparent substrate. Bang fails to explicitly discloses a fourth light emitting diode.
[AltContent: textbox (FIG. 1)] 
    PNG
    media_image4.png
    186
    370
    media_image4.png
    Greyscale

[AltContent: textbox (FIG. 18B)]
    PNG
    media_image5.png
    118
    411
    media_image5.png
    Greyscale

                                             


    PNG
    media_image3.png
    285
    296
    media_image3.png
    Greyscale

Daewoo discloses a pixel (15) structure of forming in parallel (Figure 2, reproduced above) R, G, B, W pixels formation that would have been easily arranged by one of ordinary skill in the art with the fourth pixel having the structure (page 4, line 82-line 117)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to  modify the Display of Bang  wherein a fourth light emitting diode the motivation being to realize full color gamut as disclosed by Daewoo.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Bang et al. (US 20190244938)  (Bang hereafter)  in view of  Daewee (KR 10-0779945 B1) and in further view of Park et al. (US2019/0295996 A1) (Park, here after)
  Bang as modified by Daewee disclose the display set forth above (see rejection claim 16). Bang as modified by Daewee fail to explicitly disclose: a light absorption layer disposed between the transparent substrate and the first light emitting diode through the fourth light emitting diode; an adhesive layer bonding the first light emitting diode through the fourth light emitting diode to the light absorption layer; a step adjustment layer covering the first light emitting diode through the fourth light emitting diode and adhered to the adhesive layer; and a plurality of connection layers disposed on the step adjustment layer, and electrically connected to the first light emitting diode through the fourth light emitting diode.
Park discloses he black matrixes (20BM)  are the polarization filter layer (20PF) and the wavelength conversion layer (2080).a point forming a common bulkhead of (see paragraph 163; and FIG. 13); Between the polarizing filter layer (20PF) and the leading edge layer (2060)An example is the point where the adhesive layer 2061 is formed (see paragraph 157; and FIG. 14); the leading edge layer 2060 is between the semiconductor light emitting devices; a point filling in (paragraph 143; and FIG. 14); and a first conductive type electrode 2156 and a second conductive type electrode 2152 (paragraph 136; and It was possible to draw by changing the design from drawing 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to  modify the Display of Bang wherein a light absorption layer disposed between the transparent substrate and the first light emitting diode through the fourth light emitting diode; an adhesive layer bonding the first light emitting diode through the fourth light emitting diode to the light absorption layer; a step adjustment layer covering the first light emitting diode through the fourth light emitting diode and adhered to the adhesive layer; and a plurality of connection layers disposed on the step adjustment layer, and electrically connected to the first light emitting diode through the fourth light emitting diode the motivation being to provide a display device capable of increasing durability while improving image quality as disclosed by Park.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Bang et al. (US 20190244938)  (Bang hereafter)  in view of  Daewee (KR 10-0779945 B1) and in further view of Diana et al. (US 2019/ 0337449A1) (Diana, hereafter).
  Bang as modified by Daewee disclose the display set forth above (see rejection claim 16). Bang as modified by Daewee fail a separate current regulator configured to adjust a current input to the fourth light emitting diode such that fine adjustment of colors of displayed images is made with the first light emitting diode through the third light emitting diode and the fourth light emitting diode.
Diana discloses a vehicle interior lighting system comprising: a light engine comprising: a plurality of independently addressable light emitting diode (LED) segments, each independently addressable LED segment comprising a at least one LED; a flexible printed circuit board (PCB) having a base and plurality of legs extending from the base, each leg supporting an independently addressable LED segment; a light guide plate having an inner surface configured to receive light from the plurality of independently addressable LED segments, the light guide plate extending outward from the plurality of independently addressable LED segments and configured to provide illumination from the plurality of independently addressable LED segments inside the vehicle; a processor configured to receive information from at least one of a vehicle sensing system, a vehicle communication system, and a detection system, and generate a signal; and a controller, electrically coupled to one or more legs of the flexible PCBs, the controller configured to provide one or more light control signals to modify at least one light characteristic of at least one of the plurality of independently addressable LED segments based on the signal(claim 1); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to  modify the Display of Bang wherein a separate current regulator configured to adjust a current input to the fourth light emitting diode such that fine adjustment of colors of displayed images is made with the first light emitting diode through the third light emitting diode and the fourth light emitting diode the motivation being to readily adjust lighting characteristics based on sensors or user input.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879